Prim, J.
Several assignments of error are made in this canse ; but the only one relied upon is, “ that the service was insufficient to entitle the defendant in error to the decree at that term of the court.” The question raised in this cause is, “ should the service have been made thirty days before the first day of the term,” as is provided for in actions at law, when suit is commenced in one county, and service is had in another ?
¥e think not, as the statute has clearly provided on the subject of divorce what kind of service is necessary to entitle the plaintiff to have the evidence heard, and the cause decided by the court. Oregon Statutes, page 589, section 6, provides in substance that, when personal service is had ten days before the commencement of the term, the evidence may be heard, and the cause decided at that term, without any reference as to whether the service is made in the county where the action is commenced, or in another. We think there is no error in the proceedings of the court below, for which that judgment should be reversed..
Judgment is therefore affirmed.